DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  lines 4 and 6 of the claim both recite “a barrel of the writing instrument”. As it is clear that the writing instrument only has one barrel, the second occurrence should be amended to “the barrel” or “said barrel”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelora (US 7137751) in view of Noguchi (US 6382859) and Beall (US 4728474).
Regarding claim 1, Candelora teaches a method for manufacturing a writing instrument, the method including: inject molding (col. 7, ll. 6-30) a cushion spring (120) of the writing instrument to form the cushion spring as one piece; wherein the cushion spring elastically supports a tip (42) of the writing instrument in an axial direction to a barrel (12) of the writing instrument, wherein the forming of the cushion spring includes: forming a plurality of displacement regulating protrusions (400), such that the one of the protrusions and the another one of the protrusions protrude and extend into apertures along the axial direction, and wherein the protrusions prevent the cushion spring from compression beyond a prescribed length (col. 7, line 51 to col. 8, line 5).
Candelora does not teach axially pushing out the cushion spring from a molding die set; or forming a plurality of apertures in the cushion spring, one of the apertures being relatively arranged with another one of the apertures by rotations of angles at 90 degrees about the axial direction on an outer peripheral surface thereof; or that one of the protrusions being relatively arranged with another one of the protrusions by rotations of angles at 90 degrees about the axial direction.
Beall teaches axially pushing out a spring (27) from a molding die set (comprising 10 and 12, see col. 3, ll. 42-50 for description of pushing the spring out via 14 and 26).
Noguchi teaches a cushion spring (125) with a plurality of apertures (see annotated Fig. 5 below) in the cushion spring, one of the apertures being relatively arranged with another one of the apertures by rotations of angles at 90 degrees about the axial direction on an outer peripheral surface thereof (Fig. 5).

    PNG
    media_image1.png
    280
    489
    media_image1.png
    Greyscale

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have arranged the protrusions of Candelora at rotations of 90 degrees about the axial direction because Applicant has not disclosed that the angular arrangement of the protrusions provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Candelora’s cushion spring and the applicant’s invention to perform equally well with either the protrusions arranged at an unspecified angle taught by Candelora or the claimed protrusions arranged at 90 degrees about the axial direction because both protrusions are equally capable of limiting the compression of the cushion spring.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have axially pushed the spring of Candelora from a molding die set, as taught by Beall, for the purpose of removing the spring from the mold and prepare the mold for another cycle (Beall, col. 3, ll. 47-50).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the cushion spring of Candelora such that it has a plurality of apertures in the cushion spring, one of the apertures being relatively arranged with another one of the apertures by rotations of angles at 90 degrees about the axial direction on an outer peripheral surface thereof as taught by Noguchi, wherein doing so would merely be a matter of simple substitution of one known cushion spring shape for another with predictable results.
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Candelora such that the protrusions are arranged at 90 degrees about the axial direction because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Candelora.
Regarding claim 2, the combination of Candelora, Beall and Noguchi teaches the method according to claim 1, wherein the forming of the cushion spring further includes forming a coupled pair of the protrusions (Candelora, 402, 404) that protrude toward each other in the axial direction.
Regarding claim 3, the combination of Candelora, Beall and Noguchi teaches the method according to claim 1, wherein the forming of the cushion spring further includes forming a plurality of coupled pairs of the apertures (Noguchi, Fig. 5) that face each other about the axial direction, one adjacently coupled pairs of the apertures in the axial direction being relatively arranged with another adjacently coupled pairs of the apertures by rotations of angles at 90 degrees about the axial direction (Noguchi, Fig. 5).
Regarding claim 4, the combination of Candelora, Beall and Noguchi teaches the method according to claim 1, wherein the forming of the cushion spring further includes: forming a beam-shaped elastic part (see annotated Fig. 5 of Noguchi below) in between the adjacently coupled pairs of the apertures in the axial direction; and forming a plurality of support members in between the adjacently coupled pairs of the apertures in the axial. direction, and wherein a thickness of the beam-shaped elastic part, in the axial direction, gradually decreases from one support member of the support members, arranged in a frontal part, towards another adjacent support member of the support members arranged in a rear part in the axial direction (Noguchi, Fig. 5).

    PNG
    media_image2.png
    280
    489
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Candelora, Beall and Noguchi teaches the method according to claim 1, wherein the forming of the cushion spring further includes forming a ‘hardpoint’ (see annotated Fig. 6 of Noguchi below) in the axial direction, the hardpoint supporting the protrusion.

    PNG
    media_image3.png
    196
    486
    media_image3.png
    Greyscale

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelora and Noguchi.
Regarding claim 6, Candelora teaches a method for manufacturing a writing instrument, the method including: inject molding (col. 7, ll. 6-30) a cushion spring (120) of the writing instrument to form the cushion spring as one piece; and axially pushing the cushion spring into a barrel of the writing instrument (into opening 32), wherein the cushion spring elastically supports a tip (42) of the writing instrument in an axial direction to a barrel (12) of the writing instrument, wherein the forming of the cushion spring includes: forming a plurality of displacement regulating protrusions (400), such that the protrusions an protrude and extend into apertures along the axial direction, and wherein the protrusions prevent the cushion spring from compression beyond a prescribed length (col. 7, line 51 to col. 8, line 5).
Candelora does not teach forming a plurality of apertures in the cushion spring, one of the apertures being relatively arranged with another one of the apertures by rotations of angles at 90 degrees about the axial direction on an outer peripheral surface thereof; or that one of the protrusions being relatively arranged with another one of the protrusions by rotations of angles at 90 degrees about the axial direction.
Noguchi teaches a cushion spring (125) with a plurality of apertures (see annotated Fig. 5 below) in the cushion spring, one of the apertures being relatively arranged with another one of the apertures by rotations of angles at 90 degrees about the axial direction on an outer peripheral surface thereof (Fig. 5).

    PNG
    media_image1.png
    280
    489
    media_image1.png
    Greyscale

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have arranged the protrusions of Candelora at rotations of 90 degrees about the axial direction because Applicant has not disclosed that the angular arrangement of the protrusions provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Candelora’s cushion spring and the applicant’s invention to perform equally well with either the protrusions arranged at an unspecified angle taught by Candelora or the claimed protrusions arranged at 90 degrees about the axial direction because both protrusions are equally capable of limiting the compression of the cushion spring.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the cushion spring of Candelora such that it has a plurality of apertures in the cushion spring, one of the apertures being relatively arranged with another one of the apertures by rotations of angles at 90 degrees about the axial direction on an outer peripheral surface thereof as taught by Noguchi, wherein doing so would merely be a matter of simple substitution of one known cushion spring shape for another with predictable results.
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Candelora such that the protrusions are arranged at 90 degrees about the axial direction because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Candelora.
Regarding claim 7, the combination of Candelora and Noguchi teaches the method according to claim 6, wherein the forming of the cushion spring further includes forming a coupled pair of the protrusions (Candelora, 402, 404) that protrude toward each other in the axial direction.
Regarding claim 8, the combination of Candelora and Noguchi teaches the method according to claim 6, wherein the forming of the cushion spring further includes forming a plurality of coupled pairs of the apertures (Noguchi, Fig. 5) that face each other about the axial direction, one adjacently coupled pairs of the apertures in the axial direction being relatively arranged with another adjacently coupled pairs of the apertures by rotations of angles at 90 degrees about the axial direction (Noguchi, Fig. 5).
Regarding claim 9, the combination of Candelora and Noguchi teaches the method according to claim 6, wherein the forming of the cushion spring further includes: forming a beam-shaped, elastic part (see annotated Fig. 5 of Noguchi below) in between the adjacently coupled pairs of the apertures in the axial direction; and forming a plurality of support members in between the adjacently coupled pairs of the apertures in the axial direction, and wherein a thickness of the beam-shaped elastic part, in the axial direction, gradually decreases from one support member of the support members, arranged in a frontal part, towards another adjacent support member of the support members arranged in a rear part in the axial direction (Noguchi, Fig. 5).

    PNG
    media_image2.png
    280
    489
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Candelora and Noguchi teaches the method according to claim 6, wherein the forming of the cushion spring further includes forming a hardpoint (see annotated Fig. 6 of Noguchi below) in the axial direction, the hardpoint supporting the protrusion.

    PNG
    media_image3.png
    196
    486
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 2013/0150807 is cited as teaching a flexible, aperture structure with protrusions to limit strain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754